DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  the claims contain multiple periods.  Each claim must be a single sentence beginning with a capital letter and ending with a single period.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-13, and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 12, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "(e.g., C1-C6, or C1-C3)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "(i.e., on a silicon mol% basis)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrases "(e.g., at least about two alkenyl groups)" and “(e.g., at least about two (meth)acryloyl groups)” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 17 and 18, the phrase “for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2017/100502), as cited on the IDS.
Regarding claims 1-3 and 9; Liu et al. teaches a (meth) acrylate silicone resin having a generic formula below: 

    PNG
    media_image1.png
    89
    296
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently selected from hydrogen, C1-10 aliphatic or C6-10 aromatic hydrocarbons with or without heteroatoms or unsaturation, X is a linking group selected from C1-10 aliphatic or C6-10 aromatic hydrocarbons with or without heteroatoms or unsaturation, x1, x2, y1, y2, and z are molar fractions of the repeating units (where x1 + x2 + y1 + y2 + x = 1), and A is either a hydrogen or (meth)acrylate group [0027].  In the instance R1 is a C2 aliphatic hydrocarbon with unsaturation (i.e. vinyl) and A are (meth)acrylate groups, the silicon resin of Liu et al. teaches on the polysiloxane as required by the instant claims.
Liu al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Liu et al. does not disclose an embodiment containing a polysiloxane having at least about two alkenyl groups and at least about two (meth)acryloyl groups per molecule.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a polysiloxane having at least about two alkenyl groups and at least about two (meth)acryloyl groups per molecule based on the invention of Liu et al., and would have been motivated to do so since Liu et al. suggests that the composition can contain a (meth)acrylate silicon resin of the above generic formula, which may further comprise unsaturated hydrocarbon groups (alkenyl) [0027].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 4; in the instance R3 of the above formula is an unsaturated C2 hydrocarbon group (i.e. alkenyl), R1 and R2 are not unsaturated, and each of x1, x2, y1, y2, and z are present in equal amounts [0027], the amount of the alkenyl group would be about 16% by weight (as calculated by Examiner).
Regarding claims 5-6; in the instance R1 and R2 of the above formula are is an unsaturated C2 hydrocarbon group (i.e. alkenyl), the alkenyl groups are provided as both pendent groups and chain ends [0027].
Regarding claim 7; in the instance A of the above formula is a (meth)acrylate group and X is a C1-C10 aliphatic hydrocarbon, the silicone resin of Liu et al. comprises a (meth)acryloyloxyalkyl group [0027].
Regarding claim 10; in the instance A of the X1 repeat group is a (meth)acrylate and all other A’s of the generic formula are hydrogen, each of x1, x2, y1, y2, and z are present in equal amounts [0027], the amount of the (meth)acrylate group would be about 16% by weight (as calculated by Examiner).

    PNG
    media_image2.png
    106
    204
    media_image2.png
    Greyscale
Regarding claims 11 and 13;  in the instance y1 and y2 are zero, the generic formula of Liu et al., overlaps with the claimed structure, wherein the A of the x1 repeat unit is a (meth)acrylate group, the A at the chain ends are both hydrogen (X is an alkyl linking group), R1 and R2 are C2 unsaturated groups (i.e. vinyl).  Liu et al. teaches the molecular weight of the silicone resins are preferably greater than 60,000 D [T4, 0076].



Regarding claim 12; Liu et al. teaches the silicone resins having a viscosity of 10,000 cSt are suitable for use in the present invention [T4].

    PNG
    media_image2.png
    106
    204
    media_image2.png
    Greyscale
Regarding claim 14;  in the instance y1 and y2 are zero, the generic formula of Liu et al., overlaps with the claimed structure, wherein the A of the x1 repeat unit is a hydrogen and X is a unsaturated C2 hydrocarbon, the X-A at the chain ends are alkyl (meth)acrylate groups, and R1 and R2 are C2 hydrocarbon groups (alkyl).  Liu et al. teaches the molecular weight of the silicone resins are preferably greater than 60,000 D [T4, 0076].



Claim(s) 1, 15, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US Serial No. 2018/0148380).
Regarding claims 1 and 15; Eckel et al. teaches a preceramic resin formulation comprising: (a) 3 wt% to 97 wt% of a first molecule [0194] comprising two or more C═X double bonds, wherein X is selected from the group consisting of C, S, N, O, and combinations thereof, and wherein the first molecule further comprises at least one non-carbon atom selected from the group consisting of Si, B, Al, Ti, Zn, P, Ge, S, N, O, and combinations thereof; (b) optionally a second molecule comprising R—Y—H, wherein R is an organic group or an inorganic group, and wherein Y is selected from the group consisting of S, N, O, and combinations thereof (Y is not yttrium in this specification); (c) 0.001 wt% to about 10 wt.% a photoinitiator [0073] and optionally up to 10 wt.% of a thermal free-radical initiator [0178]; (d) a free-radical inhibitor; and [0193] (e) a 3D-printing resolution agent [0188-0194].  
Eckel et al. teaches first molecule may include two or more functional groups selected from vinyl and (meth)acrylate groups [0197].  Eckel et al. teaches the preceramic, UV-curable, silicon-containing monomers (first molecule) are selected from the group consisting of siloxanes (i.e. polysiloxane [Ex1]) [0017].
Eckel al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Eckel et al. does not disclose an embodiment containing a polysiloxane having at least about two alkenyl groups and at least about two (meth)acryloyl groups per molecule.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a polysiloxane having at least about two alkenyl groups and at least about two (meth)acryloyl groups per molecule based on the invention of Eckel et al., and would have been motivated to do so since Eckel et al. suggests that the composition can contain a first molecule having two or more C=X double bonds, which include vinyl and (meth)acrylate groups [0195-0197].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 19-22; Eckel et al. teaches a method for preparing a three dimensional body comprising the composition as set forth above, wherein the composition is 3D printed and UV-cured, followed by thermal treatment (post-curing), thus forming a ceramic material (i.e. article) [0277-0280].

Claim(s) 1 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (US Serial No. 2017/0283655), and further in view of Eckel et al. (US Serial No. 2018/0148380).
Regarding claims 1 and 15; Kenney teaches a photocurable silicone composition for three-dimensional (3D) printing [abs], the photocurable silicone composition comprises an organopolysiloxane including an average of at least two silicon-bonded radiation-sensitive groups per molecule [0086], wherein the radiation-sensitive groups include alkenyl groups and (meth) acryloyloxyalkyl groups [0092].  In a preferred embodiment, Kenney et al. teaches employing about 95.5 wt.% of the photocurable organopolysiloxanes compounds and 0.5 wt% of the photoinitiator.
Kenney al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Kenney et al. does not disclose an embodiment containing a polysiloxane having at least about two alkenyl groups and at least about two (meth)acryloyl groups per molecule.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a polysiloxane having at least about two alkenyl groups and at least about two (meth)acryloyl groups per molecule based on the invention of Kenny et al., and would have been motivated to do so since Kenney et al. suggests that the composition comprises an organopolysiloxane including an average of at least two silicon-bonded radiation-sensitive groups per molecule [0086], wherein the radiation-sensitive groups include alkenyl groups and (meth) acryloyloxyalkyl groups [0092].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Kenney et al. fails to teach the composition further comprises an effective amount of a thermal initiator.  Eckel et al. teaches a photocurable silicone resin formulation comprising: an ethylenically unsaturated polysiloxane [Ex1], and further comprises up to 10 wt.% of a thermal free-radical initiator [0178].  Kenney et al. and Eckel at al. are analogous art because they are both concerned with the same field of endeavor, namely three dimensional printing compositions employing photocurable polysiloxane compounds.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add up to 10 wt.% of a thermal initiator, as taught by Eckel et al., to the composition of Kenny et al., and would have been motivated to do so in order to allow for multiple-mechanism curing, for instance when applying a thermal post-cure after 3D printing (in order to react any unreacted vinyl groups), as suggested by Eckel et al. [0176-0177].
Regarding claims 16 and 18; Kenney et al. teaches the composition comprises a first and second photocurable silicone, and can be the same as or different from one another, and may further comprise other photocurable silicones [0069].  Kenney et al. teaches an organosilicon compound having an average of at least two silicone bonded hydrogen atoms [0075, 0079, 0086].  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  
In the instance Kenney et al. teaches a photocurable silicone compositions comprising a polysiloxane having both (meth)acrylate and alkenyl groups, a polysiloxane having only alkenyl groups, a polysiloxane having only (meth)acrylate groups, and a polysiloxane having at least about one Si-H group and about one alkenyl group, which is obvious to one of ordinary skill in the art when looking to the teachings of Kenney et al., one of ordinary skill in the art would readily envisage a mixture of equal parts (1:1:1:1), thus each polysiloxane would be employed in an amount of about 25 wt.%.  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
Regarding claim 17; Kenney et al. teaches the composition further comprises employing a photoactivated hydrosilylation catalyst in an amount of typically from 0.1 to 1000 ppm [0158-0161].
Regarding claims 19-22; Kenney et al. teaches a method of forming a three-dimensional (3D) article comprises the steps of I) printing a first photocurable silicone composition with a 3D printer to form a layer, II) irradiating the layer with an energy source to form an at least partially cured layer, III) printing a second photocurable silicone composition on the at least partially cured layer with the 3D printer to form a subsequent layer, and IV) irradiating the subsequent layer with the energy source to form an at least partially cured subsequent layer. Optionally, steps III) and IV) can be repeated with independently selected photocurable silicone compositions for any additional layer(s) and post-cured [0067-0068], to form the 3D article [0006]. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767